Title: From Alexander Hamilton to Thomas Jefferson, [15 January 1793]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, January 15, 1793]

The Secretary of the Treasury presents his respectful compliments to The Secretary of the State—requests he will meet the Comms. of the Sinking Fund at ten oClock tomorrow forenoon at the house of the Secy of the Treasury. The V President has been so obliging as to accommodate the place to the indifferent state of Mr. Hamilton’s health.
Jany. 15. 1793
